Citation Nr: 1734954	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-07 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent disabling prior to March 20, 2015 and in excess of 70 percent thereafter for adjustment disorder with mixed anxiety and depressed mood. 


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel
INTRODUCTION

The Veteran served in the Marine Corps from June 1980 to June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at his local RO in May 2017.  A transcript of the hearing has been associated with the record.

In a March 2015 rating decision, the RO increased the Veteran's adjustment disorder with mixed anxiety and depressed mood from 50 percent disabling to 70 percent disabling effective March 20, 2015. 

The Board notes that, subsequent to the issuance of the March 2015 supplemental statement of the case (SSOC), additional evidence was added to the record, to include VA treatment records, military personnel records, lay statements in support of the Veteran's claim, and a December 2016 VA Initial Posttraumatic Stress Disorder (PTSD) disability benefits questionnaire (DBQ).  The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence.  38 C.F.R. § 20.1304 (c) (2016).  However, as the Board is remanding the claim, there will be ample time for the RO to consider the newly received evidence.  Therefore, no prejudice will befall the Veteran by the Board reviewing the evidence for a thorough remand. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for PTSD has been raised by the record in a July 2017 statement, but has not been adjudicated by the AOJ.  The RO appears to have begun adjudicating the issue by providing the Veteran with the December 2016 DBQ, but then erroneously closed the claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's increased rating claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim for a higher rating for adjustment disorder with mixed anxiety and depressed mood, he last underwent a VA examination for such condition in March 2015 so as to determine the nature and severity of his disability.  At such time, the examiner found that the Veteran's adjustment disorder with mixed anxiety and depressed mood resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  However, the Veteran has claimed since such examination that his condition has worsened.  During the Veteran's May 2017 hearing, he testified that his symptoms had worsened that he had trouble interacting with clients and people in general, that he had panic attacks multiple times a week, and that he had trouble driving and generally functioning without his wife's help.  In light of the evidence suggesting a worsening of symptoms since the Veteran's last VA examination in March 2015, a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected adjustment disorder with mixed anxiety and depressed mood.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGPREC 11-95 (1995). 

Furthermore, the Veteran submitted a claim for service connection for PTSD in July 2017 along with his allegations of worsening of his adjustment disorder with mixed anxiety and depressed mood.  In December 2016, the Veteran underwent a VA Initial PTSD DBQ where the examiner diagnosed the Veteran with PTSD and stuttering.  The examiner indicated that the symptoms of such could be distinguished and that the Veteran suffered no other mental health disorders.  Furthermore, the examiner stated that in his opinion the Veteran's diagnosis had changed from adjustment disorder to PTSD because the Veteran had not mentioned the trauma that he allegedly suffered while in the service, and that "it is a 'progression' in that the symptoms of PTSD have become more intense and apparent over the years causing noticeable impairment socially and occupationally."  While the examiner indicated that he believed that the Veteran's diagnosis had changed and that such was a progression of the Veteran's condition, it is not clear if the progression that the examiner refers to is a progression of the Veteran's condition in general or a progression of his PTSD symptoms.  Therefore, on remand clarification is necessary.  

Additionally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the March 2015 SSOC.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide a completed release authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for the claim.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

Obtain all VA treatment records to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e). 

2.  After all outstanding records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected adjustment disorder with mixed anxiety and depressed mood.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood.  The examiner should also specifically note whether the Veteran's diagnosis has changed or progressed to include PTSD and address the VA December 2016 DBQ.  The examiner should also specifically address the impact such disorder has on the Veteran's social and occupational functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the VA clinical notes of record; the Veteran's previous VA examinations conducted in August 2012, March 2015, and December 2016; and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened resulting in more severe occupational and social impairment. 

The examiner's report must include a complete rationale for all opinions expressed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






